Citation Nr: 1220858	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative herniated nucleus pulposus of the lumbar spine.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to February 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for postoperative herniated nucleus pulposus of the lumbar spine.  In November 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the claims file.  In February 2011, the matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In May 2012, the Board informed the appellant that the VLJ who conducted the November 2010 hearing is no longer with the Board, and offered him the opportunity for a hearing before another VLJ.  In correspondence received on May 25, 2012, the Veteran indicated that he desired a hearing before the Board at his local RO.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear to in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As Travel Board and hearings are scheduled by the RO, the case must be remanded for such action.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



